TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00745-CV



                                      Almar Saenz, Appellant

                                                   v.

                                       Arlette Pena, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. D-1-FM-13-004333, HONORABLE GISLEA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Counsel for appellant Almar Saenz and counsel for appellee Arlette Pena have filed

a joint motion to remand requesting that the trial court’s judgment be vacated and the case remanded

to the trial court for entry of the parties’ agreed modified order. We previously abated this case

while the parties pursued their agreement. Saenz v. Pena, No. 03-14-00745-CV, 2015 Tex. App.

LEXIS 2257, at *1 (Tex. App.—Austin Mar. 11, 2015, no pet.) (mem. op.).

                We grant the parties’ motion, lift the abatement, reinstate the appeal, set aside the

trial court’s judgment without regard to the merits, and remand this cause to the trial court for further

proceedings. See Tex. R. App. P. 42.1(a)(2)(b).
                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Vacated and Remanded on Joint Motion

Filed: June 25, 2015




                                              2